NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                     MAR 21 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 XIAO GUANG CHEN,                                 No. 14-70140

              Petitioner,                         Agency No. A087-610-378

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:       GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

   Xiao Guang Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We deny petition for review.

   Chen fears he will be persecuted based on his resistance to and violation of

China’s population control policies. Substantial evidence supports the agency’s

finding that Chen failed to establish his fear of future persecution in China is

objectively reasonable. See Gu v. Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006)

(concluding petitioner failed to present compelling, objective evidence

demonstrating a well-founded fear of persecution). We reject Chen’s contention

that the BIA failed to consider evidence. Thus, we deny the petition as to Chen’s

asylum claim.

   Because Chen failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.

   PETITION FOR REVIEW DENIED.




                                           2                                   14-70140